34 So. 3d 98 (2010)
Ramon OSORIO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-3389.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Rehearing Denied May 12, 2010.
*99 Ramon Osorio, in proper person, for appellant.
Bill McCollum, Attorney General, for appellee.
Before RAMIREZ, C.J., and WELLS, and LAGOA, JJ.
WELLS, Judge.
Ramon Osorio appeals from an order denying his motion to compel the state attorney's office to comply with his public records request under Chapter 119 of the Florida Statutes. As Osorio's conviction and sentence are now final, see Osorio v. State, 29 So. 3d 1131 (Fla. 3d DCA 2010), we reverse and remand for consideration of his public records request on the merits. See Roesch v. State, 633 So. 2d 1, 2 (Fla. 1993) ("There is no doubt that certain portion of the state attorney's investigation file are public records under chapter 119 once a defendant's conviction and sentence become final."); Clowers v. State, 960 So. 2d 840 (Fla. 3d DCA 2007) (confirming that a defendant who was preparing a motion for post conviction relief was entitled to copies of the state attorney's prosecutorial files pursuant to section 119.01 of the Florida Statutes); Woodfaulk v. State, 935 So. 2d 1225, 1226 (Fla. 5th DCA 2006) (holding that the state attorney's office is responsible for providing to prisoners the non-exempt "public records related to their convictions under chapter 119").